Title: To John Adams from Samuel Allyne Otis, 3 October 1792
From: Otis, Samuel Allyne
To: Adams, John



Sir
Philada. Octr 3d 1792

I do myself the honor to write you on the subject of your own and your Lady’s health, which I very sincerely wish may speedily be restored—
I find your competitor is to be Col. Burr altho I am convinced he will not be a very powerful one. Major Butler says the Southern States are misrepresented when classed with your opponents. He appears your warm advocate and assures me there will be no opposition in So Carolina or Georgia—Regrets your giving up your house as boarding is undignified &c—In this State Doctr. Huchinson & Secretary Dallas are very industrious in forming a party against you, but others are as industrious the other way, and from the best information in my power to obtain I think you will have a large majority.
The accounts from France exhibit a scene of horror and confusion—I hope the U. States will have wisdom enough to profit by the political lesson.
Mrs Otis joins me in very respectful remembrances to Mrs Adams, and am / Sir / Your most obedient & / most humble Sert
Sam. A. OtisMrs Izard had a daughter a week after Mrs Smiths death—